United States Court of Appeals
                                                                                               Fifth Circuit
                                                                                             F I L E D
                                                       In the                               February 11, 2004
                            United States Court of Appeals                               Charles R. Fulbruge III
                                           for the Fifth Circuit                                 Clerk
                                                 _______________

                                                   m 03-20484
                                                 _______________



   COMMINT, INC.; COMMINT TECHNICAL SERVICES, INC.; AND W. KEITH KELLEY,

                                                                   Plaintiffs-Appellees,

                                                      VERSUS

                   STEVEN BUCH; JAY R. SEVERAL; ETRAC SOLUTIONS, INC.;
                         AND ROBERT ANDREW ASSOCIATES, INC.,

                                                                   Defendants-Appellants.


                                         _________________________

                                Appeal from the United States District Court
                                    for the Southern District of Texas
                                            m H-02-CV-2982
                                     _________________________



Before HIGGINBOTHAM, SMITH, and                             sought to compel arbitration of all claims
  WIENER, Circuit Judges.                                   pursuant to an arbitration clause in one of
                                                            several related agreements. The district court
PER CURIAM:*                                                denied arbitration, and defendants appeal.

   Plaintiffs sued in state court, and                         We have read the briefs and have heard the
defendants, after removing to federal court,                arguments of counsel and have reviewed per-
                                                            tinent portions of the record. We conclude
                                                            that the arbitration clause is not enforceable
   *
      Pursuant to 5TH CIR. R. 47.5, the court has deter-    against parties that are not signatories to the
mined that this opinion should not be published and is      agreement that contains that clause. The order
not precedent except under the limited circumstances        appealed from is AFFIRMED.
set forth in 5TH CIR. R. 47.5.4.